Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 03-1710

                   MEDICAL BOOKS IN PRINT, INC.,
                       Plaintiff, Appellant,

                                      v.

                            HARCOURT, INC.,
                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                                   Before

                        Selya, Circuit Judge,
                   Coffin, Senior Circuit Judge,
                     and Lipez, Circuit Judge.


     José R. García Pérez, with whom Bufete Bennazar, C.S.P. was on
brief, for appellant.
     Raúl M. Arias, with whom Arturo J. García-Solá and McConnell
Valdés were on brief, for appellee.


                              March 18, 2004
          Per Curiam.    In this diversity case the plaintiff, a

merchandiser of books and a quondam distributor of medical texts

published by the defendant, charges the defendant with violating,

inter alia, the Puerto Rico Dealer's Act, 10 P.R. Laws Ann. §§ 278-

278e, the Puerto Rico Sales Representatives Act (SRA), 10 P.R. Laws

Ann. §§ 279-279h, and various provisions of the Puerto Rico Civil

Code.   After a lengthy period of pretrial discovery, the district

court wrote a thoughtful rescript and granted the defendant's

motion for summary judgment.     Medical Books in Print, Inc. v.

Harcourt, Inc., Civ. No. 99-2208, slip op. (D.P.R. March 21, 2003)

(unpublished).   The plaintiff now appeals.

          We have stated before, and today reaffirm, that when a

nisi prius court accurately takes the measure of a case, applies

the appropriate legal rules, and formulates a convincing rationale,

"an appellate court should refrain from writing at length to no

other end than to hear its own words resonate."    Lawton v. State

Mut. Life Assur. Co., 101 F.3d 218, 220 (1st Cir. 1996).        We

frequently have followed this admonition in suitable instances,

see, e.g., Cruz-Ramos v. P.R. Sun Oil Co., 202 F.3d 381, 383 (1st

Cir. 2000); Ayala v. Union de Tronquistas, Local 901, 74 F.3d 344,

345 (1st Cir. 1996); Holders Capital Corp. v. Cal. Union Ins. Co.

(In re San Juan Dupont Plaza Hotel Fire Litig.), 989 F.2d 36, 38

(1st Cir. 1993), and this case fits neatly within its boundaries.




                                -2-
Consequently, we affirm the judgment below for substantially the

reasons set forth in the lower court's well-crafted opinion.

          We add only that the issue here is not, as the plaintiff

assumes, whether the plaintiff has suffered harm as a result of the

severance of its non-exclusive distributorship agreement with the

defendant.   Rather, the issue centers on which party bears the

legal responsibility for the end of that relationship.      As the

district court perspicaciously observed, the plaintiff failed to

give timely notice, as per the contract, of an intent to renew the

distribution agreement.   That led, in turn, to the expiration of

the agreement.   In these circumstances, the Dealer's Act does not

afford the plaintiff a remedy.   See Vulcan Tools of P.R. v. Makita

U.S.A., Inc., 23 F.3d 564, 569 (1st Cir. 1994); Nike Int'l Ltd. v.

Athletic Sales, Inc., 689 F. Supp. 1235, 1238, 1247-48 (D.P.R.

1988).   And because the distribution agreement, by its explicit

terms, was non-exclusive, the SRA is also unavailable.1     See 10

P.R. Laws Ann. § 279(a) (defining "[s]ales representative" as "[a]n

independent entrepreneur who establishes a sales representation




     1
      The plaintiff contends that the payment of a 10% override
commission on all direct sales by the defendant in Puerto Rico
rendered the distribution agreement exclusive. We do not agree.
The essence of a non-exclusive agreement is that the manufacturer
(or, as here, the publisher) retains the right to sell its wares to
others, including other distributers, as it sees fit. See Vulcan
Tools, 23 F.3d at 567. The defendant at all times retained that
right.

                                 -3-
contract of an exclusive nature, with a principal or grantor")

(emphasis supplied).

            We need go no further.           Having scoured the briefs,

entertained oral argument, and carefully canvassed the record, we,

like the district court, find no significantly probative evidence

sufficient to create a genuine dispute as to any material fact.

The defendant   was,   as   the   district    court   ruled,   entitled   to

judgment as a matter of law.



Affirmed.




                                   -4-